Citation Nr: 1526273	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  12-12 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a psychological disorder, to include posttraumatic stress disorder (PTSD), claustrophobia, nerves and a panic disorder with agoraphobia.

2.  Entitlement to service connection for a lung disorder, to include as a result of exposure to asbestos.


REPRESENTATION

Veteran represented by:	James M. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service in the Navy from January 1951 to November 1953, to include combat service in Korea.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In February 2013, the Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing.  A hearing transcript has been associated with the record.

In June 2014, the Board remanded the instant claims for additional development and adjudication.

These appeals are now processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file reveals that, with the exception of VA treatment records dated through September 2013 that were considered in the February 2015 supplemental statement of the case, the documents are duplicative of those contained in the VBMS paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a lung disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in his favor, the Veteran has a current diagnosis of PTSD, which has been variously diagnosed as claustrophobia and a panic disorder with agoraphobia, related to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2014).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the claim for service connection for PTSD.

The Veteran contends that he currently has PTSD as the result of his service aboard the U.S.S. Epperson as a radio operator during the Korean War.  Specifically, he alleges that there were multiple instances in which he was locked in the communications room and that he feared slowly suffocating to death if the ship had been damaged.  In a February 2014 Statement in Support of Claim for Service Connection for PTSD (VA Form 21-0781), the Veteran reported that he had been locked in the "radio shack" while patrolling the mine-infested Wonsan Harbor in Korea.   During his February 2013 hearing, the Veteran testified that he was afraid that the ship would hit a landmine while he was locked in the "radio shack."

Service personnel records confirm that he was stationed aboard the U.S.S. Epperson from March 1951 to February 1953.  His DD Form-214 indicates that he had been awarded the Korean Service Medal with three stars, which establishes his participation in three official combat campaigns.  See 32 C.F.R. § 578.44(c).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d). 

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f). 

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The provisions of this amendment apply to applications for service connection for PTSD that are appealed to the Board on or after July 13, 2010, but have not yet been decided by such date, as is the case here.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).   

Once the claimed stressor has been verified, the veteran's personal exposure to the event may be implied by the evidence of record.  A veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997). 

As previously indicated, the Veteran's service personnel records establish that he participated in three combat campaign during the Korean War.  Service personnel records confirm that he was stationed aboard the U.S.S. Epperson from March 1951 to February 1953 and that his rating was a radio operator.

Next, the Board notes that the Veteran has a current diagnosis of PTSD, which has been variously diagnosed as claustrophobia and a panic disorder with agoraphobia.  A September 2013 VA Vet Center treatment summary from M. S., a VA clinical psychologist, indicated that the Veteran suffered from PTSD and that his PTSD symptom of avoiding situations that reminded him of the trauma during war had been inaccurately labeled as claustrophobia.

The Board further finds that the Veteran's PTSD is based on such military experiences.  The September 2013 VA Vet Center treatment summary specifically indicated that the Veteran suffered from PTSD initiated during the involvement of his ship in the Korean War, that he had multiple exposures of being locked in a communications room by order of the ship's captain, that he was afraid of slowing suffocating to death if the ship was damaged and that his PTSD symptom of avoiding situations that reminded him of the trauma during war.  The Board also finds it significant that, in a November 2014 VA Vet Center treatment summary, this VA clinical psychologist also noted that the Veteran had been diagnosed with PTSD and related such diagnosis to his wartime trauma, specifically being locked in the radio room to protect the information and equipment during "alert" episodes on the ship.  The Board further notes that while the October 2014 VA examiner provided a negative etiology opinion as to the diagnosed panic disorder, no opinion as to the etiology of the diagnosed PTSD has been provided.  

In this case, the Board finds no reason to discount the favorable opinions of record that indicate that the Veteran's PTSD, which has been variously diagnosed throughout the years, is related to his military stressor discussed above.  Even considering the negative opinion offered by the October 2014 VA examiner for a panic disorder, the evidence is at least in equipoise.

Therefore, given the facts of this case, and resolving all doubt in the Veteran's favor, the Board concludes that the criteria for service connection for PTSD, which has been variously diagnosed as claustrophobia and a panic disorder with agoraphobia, are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for PTSD, which has been variously diagnosed as claustrophobia and a panic disorder with agoraphobia, is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

With respect to the issue remaining on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims for service connection for a lung disorder so that he is afforded every possible consideration.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As detailed in its June 2014 remand, the Veteran has alleged suffering from a lung disorder as a result of being exposed to asbestos in the Navy.  An August 2012 examiner determined that pleural asbestosis had not been established and that such was not related to service, to include any claimed in-service asbestos exposure.  However, the examiner did not address the Veteran's noted restrictive airway disease.  The Board instructed that a VA examination was to be conducted to determine the etiology of the Veteran's current respiratory disorder, even it if was not asbestosis.

Such an opinion was obtained in February 2015.  The examiner opined that it was less likely than not that the Veteran's lung disorder was incurred in or caused by the claimed in-service injury, event or illness as he did not have asbestosis.  The examiner reasoned that there was inadequate evidence to confirm a diagnosis of restrictive airway disease despite repeated, extensive work-ups by two pulmonogists and that his claims of shortness of breath were attributed to coronary artery disease and a phobic disorder.  However, an October 2014 private chest computed tomography (CT) scan had revealed an 11 mm hemispheric pleural-based mass for which mesothelioma cannot be excluded as well as a peripheral interstitial pattern with irregular pleural thickening that was consistent with asbestos exposure.  While the February 2015 examiner notes that a VA pulmongist had reviewed this CT scan in December 2014 and found that it identified a small amount of pleural scarring, but no malignancy, pleural plaques or fibrosis, such assessment is not of record.  Further, no explanation was given as to why the impressions suggesting mesothelioma and/or asbestos exposure were being discounted or rejected.  The Board also notes that a May 2012 private pulmonary consultation reflected an impression of "pleural asbestosis as seen on CT scan, mild" and that the Veteran is considered to have a current disability for VA purposes.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, and upon further review, the Board finds that another remand of this matter to obtain an opinion by a pulmongist or other appropriate opinion addressing the etiology of the Veteran's current lung disorder is required to resolve this claim.  

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  In addition, the December 9, 2014 assessment from Dr. S., as described in the February 2015 VA opinion, should be associated with the record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records from August 2013 to the present, to include the December 9, 2014 assessment from Dr. S. which was detailed in the February 2015 VA opinion.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.               § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Return the claims file, to include a copy of this remand, to the February 2015 VA examiner for an addendum opinion as to the etiology of the claimed lung disorder.  If the examiner who drafted the February 2015 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

(A) The examiner should identify all currently diagnosed lung disorders.  The examiner should identify all such disorders that have been present at any time since August 2010.   In doing so, the examiner should discuss the existing respiratory diagnoses of record, including plural asbestosis and restrictive airway disease.

(B) For each currently diagnosed lung disorder, the examiner should offer an opinion as to whether it is at least as likely as not that such had its onset in or is otherwise related to the Veteran's military service, to include claimed in-service asbestos exposure.  In offering such opinion, the examiner should consider the Veteran's alleged exposure to asbestos as a radio operator in a confined space on a Naval Vessel, and the lay statements indicating such.

(C) The examiner should also offer an opinion as to whether it is at least as likely as not that any lung disorder demonstrated during the pendency of the appeal was caused OR aggravated (beyond the natural progress of the disease) by the now service-connected PTSD.  In providing the requested opinion, the examiner must acknowledge and discuss the March 2013 letter from C.P.H., M.D.  The examiner should provide the rationale for any opinion provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. GIELOW 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


